Citation Nr: 0433640	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right 
patellar tendonitis, effective May 24, 1996, and an 
evaluation in excess of 10 percent, effective from June 16, 
1998.  

2.  Entitlement to service connection for a right wrist 
disability, to include as residuals of an injury or carpal 
tunnel syndrome.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, inter alia, granted service connection 
for right patellar tendonitis, evaluated as noncompensable 
effective May 24, 1996; and denied service connection for 
residuals of a wrist injury, a right hip disability and a low 
back disability.  During the pendency of the appeal, the 
claims file was transferred to the Waco, Texas, RO.

The issues of entitlement to service connection for a right 
hip disability, a low back disability, and a right wrist 
disability, to include as residuals of an injury or carpal 
tunnel syndrome, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that prior to 
June 16, 1998, the veteran's right patellar tendonitis was 
not productive of any instability, subluxation, limitation of 
motion or other functional impairment; since June 16, 1998, 
the veteran's right patellar tendonitis has resulted in pain, 
but no instability or subluxation; there is X-ray evidence of 
arthritis but no clinical evidence of limitation of extension 
to more than 5 degrees or flexion of the right knee to less 
than 60 degrees.  


CONCLUSION OF LAW

The criteria for a compensable rating for right patellar 
tendonitis, from May 24, 1996 to June 15, 1998, and to a 
rating in excess of 10 percent, from June 16, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024-5003, 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed her claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the July 1997 rating decision, the September 
1997 statement of the case (SOC), the September 1999 rating 
decision increasing the evaluation for the veteran's right 
patellar tendonitis to 10 percent (effective June 16, 1998), 
and various supplemental statements of the case (SSOCs) 
adequately informed her of the information and evidence 
needed to substantiate all aspects of her claim.  A March 
2004 SSOC and a December 2003 VCAA notice letter informed her 
of the VCAA' s implementing regulations, including that VA 
would assist her in obtaining government or private medical 
or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the July 1997 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the December 2003 VCAA notice letter, the RO requested the 
veteran to "[p]lease notify us of any records you believe 
are relevant to establishing your claim."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical 
records, and all indicated post-service medical records.  VA 
has made efforts to obtain those service medical records 
dated prior to August 1986, which were lost while the veteran 
was on active duty.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that throughout the relevant appeal period VA 
has conducted examinations with regard to the veteran's 
service-connected right patellar tendonitis, to include as 
recently as February 2004.  The Board finds that the relevant 
medical evidence of record, to include the February 2004 VA 
examination report and the veteran's treatment records, 
contains sufficient detail to make a decision on this claim.  
Thus, there is no duty to provide additional examination with 
regard to this issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that during the pendency of her claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran contends that the zero percent and 10 percent 
evaluations assigned for her right patellar tendonitis during 
the two periods of time in question do not adequately reflect 
the severity of that disability.    

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are available for the 
period from August 1986 to May 1992. The report of a 
September 1986 medical examination notes that it was 
conducted because the veteran's medical records (relating to 
her period of active duty from April 1979 to September 1986) 
had been lost.  

The report of the veteran's April 1992 separation medical 
examination provides that her upper extremities and 
neurological system were normal on clinical evaluation.  The 
report specifies that the veteran had chronic right patellar 
tendonitis with referred hip and ankle "parthralgia."  

Post-service VA and Air Force treatment records have been 
obtained and include records of treatment for right patellar 
tendonitis.  The earliest is dated June 16, 1998, and 
demonstrates that the veteran complained of daily pain and 
used muscle relaxants and anti-inflammatories.  Radiographic 
examination indicated beginning degenerative joint disease.  

The report of an April 2000 VA examination provides that the 
veteran complained of constant pain in the paripatellar 
region with weakness.  She denied locking, but had swelling 
with prolonged standing and pain on climbing stairs.  She 
used Celebrex and Tylenol for joint pain.  Flare-ups were 
related to increased activity and activities such as stair 
climbing.  She used a cane and a knee brace in the past.  
There had been no episodes of dislocations or recurrent 
subluxations.  The veteran was unemployed.  

On physical examination, the veteran walked with an antalgic 
gait and used a cane favoring her right leg.  The veteran was 
able to walk for about two or three blocks before having to 
rest.  There was no redness, heat or instability on 
examination.  There was minimal paripatellar swelling.  There 
was crepitus throughout the range of motion.  Pain on 
palpation revealed tenderness most pronounced in the medical 
joint line.  Varus and valgus stresses, as well as Drawer's 
and Lachman's tests revealed no significant instability.  
McMurray's test elicited discomfort most pronounced in the 
medial aspect of the knee, with no audible sounds.  Range of 
motion in the sitting position was full extension to the 
horizontal.  Flexion was difficult due to discomfort in the 
knee and right hip.  Flexion was from zero to 110 degrees.  
The veteran attempted to do a deep knee bend with pain 
throughout the motion.  The diagnosis was degenerative joint 
disease, right knee.  

The report of a February 2004 VA examination provides that 
the veteran complained of pain and stiffness in the right 
knee, aggravated by prolonged bending, prolonged standing or 
walking.  The veteran had discomfort on squatting and 
climbing down the stairs.  She was unable to jump.  Bending 
the knee, especially on long drives, aggravated the pain and 
she had to stop and stretch the knees.  The veteran was not 
working and was sufficient in self-care.  She noted that her 
knee gave out on her off and on.  There was no history of 
weakness, swelling, heat or redness.  The veteran used 
Tylenol and etodolac.  The report provides that there were no 
periods of flare-up and the veteran did not use crutches, a 
brace, a cane, corrective shoes, etc.  She had no 
constitutional symptoms of inflammatory arthritis.  

On physical examination, the veteran's range of motion was 
140 of 140 degrees, with no catching, popping or grinding.  
There was normal stability, and negative McMurray's, 
Lachman's and Drawer's signs.  There was no weakness, 
effusion, quadriceps wasting or joint line tenderness.  There 
was mild tenderness on the supra patellar fossa.  Motion was 
not painful and there was no change in range of motion with 
repeated or resisted motion of the knee joint.  The veteran 
had a normal gait.  Radiographic examination showed 
degenerative changes.  The diagnosis was chronic right 
patellar tendonitis, degenerative joint disease of the right 
knee.  

Legal Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that when the veteran initiated her appeal of 
this issue, she was appealing the original assignments of 
disability evaluation following an award of service 
connection for her right knee disability.  Thus, the severity 
of this disability is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

The veteran's right patellar tendonitis is evaluated as 
tenosynovitis.  Under the Rating Schedule, tenosynovitis is 
evaluated on limitation of motion of affected parts, as 
arthritis, degenerative.  Diagnostic Code 5024.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation.  Diagnostic Code 
5260.  

Limitation of extension to 10 degrees is rated 10 percent, 
and limitation of extension to 15 degrees is rated 20 
percent.  Diagnostic Code 5261.  

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. 
§ 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

Slight recurrent subluxation or lateral instability warrants 
a 10 percent rating, and moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent.  
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  Diagnostic Code 5258.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  Likewise, if a claimant has a disability rating 
under DC 5003 for arthritis of the knee, and there is 
evidence of instability, a separate rating is available under 
DC 5257.  See VAOPGCPREC 9-98.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2003).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for right 
patellar tendonitis, from May 24, 1996 to June 15, 1998, and 
to an evaluation in excess of 10 percent after the latter 
date.  

The Board observes that the veteran's post-service treatment 
records fail to indicate any relevant symptoms, findings or 
diagnoses prior to June 16, 1998.  That is, there is no 
medical evidence to show that the veteran's right knee 
disability was symptomatic or productive of any functional 
limitation from May 24, 1996 to June 15, 1998.  Accordingly, 
the criteria for a compensable rating from May 24, 1996 to 
June 16, 1998, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024-5003, 5257, 5260, 5261.  

Turning to the period beginning June 16, 1998, the Board 
notes that the veteran's treatment records and VA examination 
reports are negative for evidence warranting a rating in 
excess of 10 percent for her right knee disability.  There is 
X-ray evidence of arthritis of the knee with some limitation 
of flexion.  However, there is no objective evidence of 
recurrent subluxation or lateral instability of the knee 
(Diagnostic Code 5257); dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258); any limitation of extension of 
the knee, and flexion of the knee has not been shown to be 
limited to less than 60 degrees.  As to the motion of the 
knee, the medical evidence does not support a compensable 
rating under Diagnostic Code 5260 or Diagnostic Code 5261.  
Accordingly, a rating in excess of 10 percent or a separate 
compensable rating for the right knee based upon both 
arthritis with limitation of motion and instability or 
subluxation (VAOPGCPREC 23-97; VAOPGCPREC 9-98); or separate 
compensable ratings based upon limitation of both extension 
and flexion of the knee (VAOPGCPREC 9-2004), are not 
warranted.  

The Board has considered the veteran's complaints of right 
knee pain and acknowledges that her pain does result in some 
limitation of motion.  Nevertheless, the Board finds that the 
veteran's service connected right knee disability does not 
warrant an evaluation in excess of 10 percent for limitation 
of motion, even with consideration of sections 4.40 and 4.45 
for functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that her symptoms, including pain, 
are adequately addressed and contemplated by the 10 percent 
evaluation for reduced motion due to pain.  The ranges of 
motion for the right knee that have been reported do not even 
support a compensable rating under Code 5260 or 5261.  The 
evidence does not show that the veteran's pain results in 
additional limitation of motion, warranting a 20 percent 
rating, by approximating limitation of flexion to 45 degrees 
(Diagnostic Code 5260) or limitation of extension to 10 
degrees (Diagnostic Code 5261).  That is, there is no 
evidence of additional loss of motion due to pain supported 
by objective findings, or weakness, fatigue, incoordination 
or flare-ups of symptoms that result in additional loss of 
motion, to a degree that would support a rating in excess of 
10 percent or a separate compensable rating under either 
range of motion code for the knee.  Thus, the Board finds 
that the veteran's current 10 percent evaluation 
appropriately addresses her symptoms, and an evaluation in 
excess of 10 percent for limitation of motion due to pain, 
with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, is 
not warranted.  DeLuca, 8 Vet. App. at 202.

In sum, the competent medical evidence indicates that prior 
to June 16, 1998, the veteran's right patellar tendonitis was 
not productive of any instability, subluxation, limitation of 
motion or other functional impairment.  Since June 16, 1998, 
the veteran's right patellar tendonitis has resulted in pain, 
but no instability or subluxation and, while there is X-ray 
evidence of arthritis, there is no clinical evidence of 
limitation of extension to more than 5 degrees or flexion of 
the right knee to less than 60 degrees.  

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In  Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Director 
of the Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board finds no evidence of any exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
right patellar tendonitis.  There is no indication that this 
service-connected disability has required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file that because of this disability she has been 
uniquely economically harmed beyond the degree of disability 
anticipated by the schedular evaluation.  Although the 
veteran is unemployed, she has submitted no employment 
records referring to any poor job performance, accidents, or 
inability to work stemming from her right patellar 
tendonitis.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to right patellar 
tendonitis. 

The evidence does not show that the veteran's right patellar 
tendonitis is exceptional in nature or cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  As there is no objective evidence showing that the 
veteran's service-connected disability has a substantial 
impact on her occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of extraschedular evaluation is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for right patellar 
tendonitis, from May 1996 to June 15, 1998, and to a rating 
in excess of 10 percent disabling, from June 16, 1998, is 
denied.  


REMAND

A preliminary review of the record indicates that the issues 
of entitlement to service connection for a right hip 
disability, a right wrist disability (to include as residuals 
of an injury or carpal tunnel syndrome) and a low back 
disability require additional development.  

Regarding the veteran's low back, her service medical records 
include a September 1986 report of medical history indicating 
recurrent back pain.  A December 1987 treatment report 
provides that the veteran complained of continued low back 
pain.  Another December 1987 treatment report provides a 
diagnosis of mechanical low back pain.  Clinical findings 
recorded during this time include muscle spasms in the low 
back region and occasional parathesias of the right leg.  In 
January 1988, the veteran was assessed with probable 
mechanical low back pain.  

The veteran's post-service VA treatment records include the 
report of an April 2003 VA X-ray examination which indicated 
minimal degenerative changes in the lumbar spine.  The Board 
notes that while the veteran did injure her cervical spine in 
a post-service motor vehicle accident, there is no evidence 
she injured her lumbar spine at that time.  

Regarding the veteran's right hip, the report of her April 
1992 separation medical examination provides that she had 
chronic right patellar tendonitis with referred hip and ankle 
"parthralgia."  Post-service VA treatment reports include 
numerous complaints of right hip pain, dated as early as 
December 1995, as well as diagnoses of right hip degenerative 
joint disease.  

Regarding the veteran's carpal tunnel syndrome, she asserts 
that she was treated for carpal tunnel syndrome during active 
duty, beginning in 1982 when she was pregnant.  The carpal 
tunnel syndrome continued off and on throughout her service 
depending on how she used her hands.  

The veteran's DD 214 indicates that her primary specialty was 
personnel technician, which she performed for 13 years and 
one month.  Her service medical records for the period from 
April 1979 to August 1996 are missing.  Her service medical 
records are available for the period from August 1986 to May 
1992.  A September 1986 medical history and clinical 
evaluation were negative for symptoms, clinical findings or 
diagnoses pertaining to a right wrist disability, to include 
carpal tunnel syndrome.  A September 1991 radiographic report 
indicates that the veteran complained of pain, swelling and 
discoloration of the right hand of one week's duration.  The 
resulting impression was normal right hand.  In November 
1991, the veteran complained of right hand pain since being 
smashed between two boards.  The diagnosis was crush injury, 
right hand.  The report of the veteran's April 1992 
separation medical examination provides that her upper 
extremities and neurological system were normal on clinical 
evaluation.  

VA progress notes dated in January 1999 provide diagnoses of 
bilateral carpal tunnel syndrome.  Electrodiagnostic testing 
conducted that month also resulted in a diagnosis of 
bilateral carpal tunnel syndrome.  

In a lay statement submitted during this appeal and received 
by the RO in May 2000, the veteran's ex-husband informed VA 
that in 1981, during his marriage to the veteran, she began 
to have carpal tunnel syndrome that became worse during her 
pregnancy.  She wore a brace but could not otherwise receive 
treatment.  

Regarding the assertions made by the veteran and her ex-
husband, the Board notes that lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Normally, the Board assigns 
little probative weight to a lay person's account of what a 
physician or other health care provider said, considering 
that "the connection between what a physician said and the 
layman's account of what he purportedly said," when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); see also Dean v. Brown, 8 Vet. App. 449 
(1995).  

In this case, while the assertions by the veteran and her ex-
husband do not constitute competent medical evidence that the 
veteran had carpal tunnel syndrome during active duty or of a 
nexus between a current right wrist disability and any 
incident of service, they are of some evidentiary value in 
light of the fact that more than seven years of the veteran's 
service medical records are missing.  In cases with lost 
service medical records, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In light of the above discussions, the duty to assist 
includes providing a VA examination that includes nexus 
opinions regarding the veteran's claims for service 
connection for a right hip disability, a right wrist 
disability (to include as residuals of an injury or carpal 
tunnel syndrome), and a low back disability.  38 U.S.C.A. 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination by the appropriate 
examiner to determine the nature and 
extent of any right hip disability and 
low back disability.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should 
consider the pertinent findings set forth 
in the veteran's service medical records 
and post-service medical records, as 
noted above.  Following a review of the 
relevant service and post-service medical 
records, the history, clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
right hip disability (to include 
degenerative joint disease) and/or any 
low back disability (to include 
degenerative changes of the lumbar 
vertebrae) that may currently be present 
began during service or are causally 
linked to any incident of or finding 
recorded during service.  The clinician 
is also requested to provide a rational 
for any opinion expressed.  If the 
examiner finds it impossible to provide 
any part of the requested opinions 
without resort to pure speculation, he or 
she should so indicate.

2.  The RO should arrange for an 
examination by the appropriate examiner 
to determine the nature and extent of any 
right wrist disability (to include as 
residuals of an injury or carpal tunnel 
syndrome).  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should consider 
the pertinent findings set forth in the 
veteran's service medical records and 
post-service medical records, as noted 
above.  Following a review of the 
relevant service and post-service medical 
records, the history, clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
right wrist disability (to include as 
residuals of an injury or carpal tunnel 
syndrome) that may currently be present 
began during service or are causally 
linked to any incident of, activities 
during, or findings recorded during 
service.  The clinician is also requested 
to provide a rational for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.



3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for any of 
the veteran's claims.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.


4.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a right hip disability, a right wrist 
disability (to include as residuals of an 
injury or carpal tunnel syndrome) and a 
low back disability.  If any of the 
benefits sought on appeal remains denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



